

116 HRES 392 IH: Recognizing “National Public Works Week”.
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 392IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mrs. Craig (for herself, Ms. Titus, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONRecognizing National Public Works Week.
	
 Whereas public works professionals focus on infrastructure, facilities, and services that are of vital importance to sustainable and resilient communities and to the public health, high quality of life, and well-being of the United States of America;
 Whereas such infrastructure, facilities, and services could not be provided without the dedicated efforts of public works professionals, who are engineers, managers, and employees of Federal, State, and local government and the private sector, and who are responsible for rebuilding, improving, and protecting our Nation’s transportation, water supply, water treatment and solid waste systems, public buildings, and other structures and facilities essential for our citizens;
 Whereas it is in the public interest for citizens, civic leaders, and children of the United States to gain knowledge of, and to maintain a progressive interest and understanding of, the importance of public works and public works programs in their respective communities; and
 Whereas the year the week of May 19 through 25, 2019, marks the 59th annual National Public Works Week: Now, therefore, be it  That the House of Representatives supports National Public Works Week and encourages the people of the United States to pay tribute to our public works professionals, engineers, managers, and employees and to recognize the substantial contributions they make to protecting our national health, safety, and quality of life.
		